Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al (USPGPN 20070247117).
Independent Claim 1, Morita discloses a management device (Figs. 1 & 3-8, esp. 1) comprising: a voltage measurement unit (151A) configured to measure each of voltages of a plurality of cells (14) connected in series (see Fig. 1); a plurality of discharge circuits each connected in parallel to each of the plurality of cells (152, see Figs. 1 & 8); and a controller configured to control, based on the voltages of the plurality of cells detected by the voltage measurement unit, the plurality of discharge circuits to make the voltages or capacities of the plurality of cells equal to a target value (151B, 155B see ¶’s [30, 31, 35, 38-43, 45, 47, 48, 52]) 
Dependent Claim 2, Morita discloses the controller is configured to make a maximum number of cells discharge with a temperature of the substrate within a range of the allowable temperature (¶’s [44, 45] describes doing the maximum possible with the circumstances).
Dependent Claim 4, Morita discloses the controller is configured to adaptively change the number of cells to be discharged in accordance with a temperature of the substrate (¶’s [44, 45] describes the number of balancing circuits being activated is determined based on the threshold, and gives two examples where the number has adapted to the temperature of the substrate and the circumstances).
Dependent Claim 6, Morita discloses an electricity storage system comprising: a plurality of cells connected in series; and the management device according to claim 1 configured to manage the plurality of cells (see at least Figs. 1 & 8).
Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (USPGPN 20130033231)
Independent Claim 1, Zhangdiscloses a management device (Figs. 2 & 3) comprising:
a voltage measurement unit (320 via 340-1 to 340-6 of Fig. 3, corresponds to part of 220 of Fig. 2) configured to measure each of voltages of a plurality of cells connected in series (201-
a controller configured to control, based on the voltages of the plurality of cells detected by the voltage measurement unit, the plurality of discharge circuits to make the voltages or capacities of the plurality of cells equal to a target value,
wherein the controller is configured to determine a number of cells to be discharged among the plurality of cells in accordance with an allowable temperature of a substrate having the plurality of discharge circuits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (USPGPN 20070247117) in view of Zhang (USPGPN 20130033231)
Dependent Claim 3, Morita teaches “a priority order of the secondary batteries to be capacity adjusted is determined…” in the abstract.
Morita is silent to the controller is configured to make the determined number of cells discharge in descending order of voltage among the plurality of cells.
Zhang teaches the controller is configured to make the determined number of cells discharge in descending order of voltage among the plurality of cells (¶’s [16, 17], where ¶[17] demonstrates the temperature determination of the substrate/cell balancing system [which includes temperature of both battery cells and battery balancing circuits, even though in serial connection with and external to both] to determine which number of balancing circuits to allow/enable and ¶[17] describes the priority based on this number of balancing circuits is based upon the voltages which has highest priority with the largest voltage difference, i.e. in descending order; one having ordinary skill in the art understands that by balancing the most 
It would have been obvious to a person having ordinary skill in the art to modify Morita with Zhang to provide improved longevity and safety.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Jeon (USPGPN 20150349550) and Loftus et al (USPGPN 20150197163)
Dependent Claim 5, Morita is silent to the controller is configured to be activated periodically to control the plurality of discharge circuits, and the controller is configured to shorten an activation interval as a temperature of the substrate increases.
Loftus teaches the controller is configured to be activated periodically to control the plurality of discharge circuits (see ¶[45] in conjunction with Fig. 4, where if step 402 is periodically operated, then the rest of the steps would as well, as one having ordinary skill in the art understands, esp. steps 408, 412, 418, & 422, in which balancing discharge is provided to discharge circuits shown in Figs. 2 & 3). It would have been obvious to a person having ordinary skill in the art that periodically monitoring via wake-up rather than constantly monitoring serves to reduce power usage by the controller, which improves the efficiency of the system. Loftus and Morita are analogous as both deal with employing discharge circuits for battery balancing.

Morita is silent to the controller is configured to shorten an activation interval as a temperature of the substrate increases.
Jeon teaches the controller is configured to shorten an activation interval as a temperature of the substrate increases (Fig. 6 & ¶’s [69-75, esp. 71] demonstrates that “the measured temperature is less than a predetermined second threshold temperature, the battery control apparatus increases the balancing performance cycle and decreases the balancing pause cycle. Conversely, when the measured temperature is greater than or equal to the predetermined second threshold temperature, the battery control apparatus decreases the balancing performance cycle and increases the balancing pause cycle”, i.e. what the claim requires in ¶[71]; structure in Fig. 2). One having ordinary skill in the art understands that the less heat generated in a battery system operating in a normal temperature environment (i.e. outside of extreme circumstances when the battery is too cold), the safer the system, the longer the battery system lasts and the more efficient the system is (see at least ¶[42]), which Jeon’s method serves to achieve. Jeon and Morita are analogous in that they involve discharge based battery balancing and temperature determination of the balancing apparatuses.
It would have been obvious to a person having ordinary skill in the art to modify Morita in view of Loftus with Jeon to provide improved efficiency, longevity, and safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859